                Case 20-11768-CSS             Doc 482        Filed 10/14/20          Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------- x
                                                         :      Chapter 11
In re:                                                   :
                                                         :      Case No. 20-11768 (CSS)
                                             1
Lucky Brand Dungarees, LLC, et al.,                      :
                                                         :      (Jointly Administered)
                           Debtors.                      :
                                                         :      Re: Docket No. 424
                                                         :
-------------------------------------------------------- x

                               CERTIFICATION OF NO OBJECTION
                                 REGARDING DOCKET NO. 424

                 The undersigned hereby certifies that, as of the date hereof, she has received no

answer, objection, or other responsive pleading to the Second Monthly Application of Young

Conaway Stargatt & Taylor, LLP for Allowance of Compensation for Services Rendered and

Reimbursement of Expenses as Counsel to the Debtors and Debtors in Possession for the Period

from August 1, 2020 Through August 31, 2020 [Docket No. 424] (the “Application”), filed on

September 23, 2020.

                 The undersigned further certifies that she has reviewed the Court’s docket in these

cases, and no answer, objection, or other responsive pleading to the Application appears thereon.

Objections to the Application, if any, were required to be filed and served no later than 4:00 p.m.

(ET) on October 13, 2020.

                 Pursuant to the Order (I) Establishing Procedures for Interim Compensation and

Reimbursement of Professionals and (II) Granting Related Relief [Docket No. 199], the Debtors




1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
    are: Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores,
    LLC (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is
    540 S Santa Fe Avenue, Los Angeles, California 90013.


27043510.2
              Case 20-11768-CSS        Doc 482       Filed 10/14/20   Page 2 of 2




are now authorized to pay 80% ($121,943.20) of requested fees ($152,429.00) and 100%

($2,603.70) of requested expenses on an interim basis without further Court order.

Dated: October 14, 2020                YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware
                                       /s/ Kara Hammond Coyle
                                       Michael R. Nestor (No. 3526)
                                       Kara Hammond Coyle (No. 4410)
                                       Andrew L. Magaziner (No. 5426)
                                       Betsy L. Feldman (No. 6410)
                                       Rodney Square
                                       1000 North King Street
                                       Wilmington, Delaware 19801
                                       Telephone: (302) 571-6600
                                       Facsimile: (302) 571-1253
                                       Email:     mnestor@ycst.com
                                                  kcoyle@ycst.com
                                                  amagaziner@ycst.com
                                                  bfeldman@ycst.com

                                       - and -

                                       LATHAM & WATKINS LLP
                                       George A. Davis (admitted pro hac vice)
                                       Jonathan J. Weichselbaum (admitted pro hac vice)
                                       Brian S. Rosen (admitted pro hac vice)
                                       885 Third Avenue
                                       New York, New York 10022
                                       Telephone: (212) 906-1200
                                       Facsimile: (212) 751-4864
                                       Email:      george.davis@lw.com
                                                   jon.weichselbaum@lw.com
                                                   brian.rosen@lw.com
                                       -and-

                                       Ted A. Dillman (admitted pro hac vice)
                                       Christina M. Craige (admitted pro hac vice)
                                       355 South Grand Avenue, Suite 100
                                       Los Angeles, California 90071
                                       Telephone: (213) 485-1234
                                       Facsimile: (213) 891-8763
                                       Email:     ted.dillman@lw.com
                                                  chris.craige@lw.com

                                     Counsel for Debtors and Debtors in Possession


                                                 2
27043510.2
